Exhibit 10.1


exhibit101equityincen_image1.gif [exhibit101equityincen_image1.gif]
SVB FINANCIAL GROUP
2006 EQUITY INCENTIVE PLAN
Amended April 25, 2019
1.Purposes of the Plan. The purposes of this Plan are:
•
to attract and retain the best available personnel for positions of substantial
responsibility,

•to provide incentives to individuals who perform services to the Company,
•to align with stockholder interests, and
•to promote the success of the Company’s business.
The Plan permits the grant of Incentive Stock Options, Nonstatutory Stock
Options, Restricted Stock, Restricted Stock Units, Stock Appreciation Rights,
Performance Units, Performance Shares and other stock or cash awards as the
Administrator may determine.
2.Definitions. As used herein, the following definitions will apply:
(a)    “Administrator” means the Board or any of its Committees, including its
Compensation Committee, as will be administering the Plan, in accordance with
Section 4 of the Plan.
(b)    “Affiliate” means any corporation or any other entity (including, but not
limited to, partnerships and joint ventures) controlling, controlled by, or
under common control with the Company.
(c)    “Applicable Laws” means the requirements relating to the administration
of equity-based awards under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where Awards are, or will be, granted under the Plan.
(d)    “Award” means, individually or collectively, a grant under the Plan of
Options, Restricted Stock, Restricted Stock Units, Stock Appreciation Rights,
Performance Units, Performance Shares and other stock or cash awards as the
Administrator may determine.




--------------------------------------------------------------------------------




(e)    “Award Agreement” means the written or electronic agreement setting forth
the terms and provisions applicable to each Award granted under the Plan. The
Award Agreement is subject to the terms and conditions of the Plan.
(f)    “Board” means the Board of Directors of the Company.
(g)    “Cause” means:
(i)    An act of embezzlement, fraud, dishonesty, or breach of fiduciary duty to
the Company; or
(ii)    A deliberate disregard of the rules of the Company which results in
loss, damage or injury to the Company; or
(iii)    Any unauthorized disclosure of any of the secrets or confidential
information of the Company; or
(iv)    Inducing any client or customer of the Company to break any contract
with the Company or inducing any principal for whom the Company acts as agent to
terminate such agency relations; or
(v)    Engaging in any conduct which constitutes unfair competition with the
Company; or
(vi)    Any act which results in the Participant being removed from any office
of the Company by any bank regulatory agency.
(h)    “Change in Control” means the consummation of any of the following
transactions:
(i)    A merger or consolidation of Silicon Valley Bank (the “Bank”) or the
Company with any other corporation, other than a merger or consolidation which
would result in beneficial owners of the total voting power in the election of
directors represented by the voting securities (“Voting Securities”) of the Bank
or the Company (as the case may be) outstanding immediately prior thereto
continuing to beneficially own securities representing (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) at least fifty percent (50%) of the total Voting Securities of the Bank
or the Company, or of such surviving entity, outstanding immediately after such
merger or consolidation;
(ii)    The filing of a plan of liquidation or dissolution of the Bank or the
closing of the sale, lease, exchange or other transfer or disposition by the
Bank or the Company of all or substantially all of the Bank’s assets;
(iii)    Any person (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act, other than (A) a trustee or other fiduciary holding securities
under an employee benefit plan of the Bank or the Company, (B) a corporation
owned directly or indirectly by the stockholders of the Company in substantially
the same proportions as their beneficial ownership of stock in the


2

--------------------------------------------------------------------------------




Company, or (C) the Company (with respect to the Company’s ownership of the
stock of the Bank), is or becomes the beneficial owner (within the meaning of
Rule 13d-3 under the Exchange Act), directly or indirectly, of the securities of
the Bank or the Company representing fifty percent (50%) or more of the Voting
Securities; or
(iv)    Any person (as such term is used in Sections 13(d) or 14(d) of the
Exchange Act), other than (A) a trustee or other fiduciary holding securities
under an employee benefit plan of the Bank or the Company, (B) a corporation
owned directly or indirectly by the stockholders of the Company in substantially
the same proportions as their ownership of stock in the Bank, or (C) the Company
(with respect to the Company’s ownership of the stock of the Bank) is or becomes
the beneficial owner (within the meaning or Rule 13d-3 under the Exchange Act),
directly or indirectly, of the securities of the Bank or the Company
representing twenty-five percent (25%) or more of the Voting Securities of such
corporation, and within twelve (12) months of the occurrence of such event, a
change in the composition of the Board occurs as a result of which sixty percent
(60%) or fewer of the Directors are Incumbent Directors. For purposes of this
definition, Incumbent Directors will mean Directors who either (A) are Directors
as of the date hereof, (B) are elected, or nominated for election, to the Board
with the affirmative votes of at least a majority of the Directors who are
Incumbent Directors described in (A) above at the time of such election or
nomination, or (C) are elected, or nominated for election, to the Board with the
affirmative votes of at least a majority of the Directors who are Incumbent
Directors described in (A) or (B) above at the time of such election or
nomination. Notwithstanding the foregoing, “Incumbent Directors” will not
include an individual whose election or nomination to the Board occurs in order
to provide representation for a person or group of related persons who have
initiated or encouraged an actual or threatened proxy contest relating to the
election of Directors.
(i)    “Code” means the Internal Revenue Code of 1986, as amended. Any reference
to a section of the Code herein will be a reference to any successor or amended
section of the Code.
(j)    “Committee” means a committee of Directors or of other individuals
satisfying Applicable Laws appointed by the Board in accordance with Section 4
hereof.
(k)    “Common Stock” means the common stock of the Company.
(l)    “Company” means SVB Financial Group, a Delaware corporation, or any
successor thereto.
(m)    “Consultant” means any natural person, including an advisor, engaged by
the Company or its Affiliates to render bona fide services to such entity,
provided the services: (i) are not in connection with the offer or sale of
securities in a capital-raising transaction, and (ii) do not directly promote or
maintain a market for the Company’s securities, in each case, within the meaning
of Form S-8 promulgated under the Securities Act, and provided, further, that a
Consultant will include only those persons to whom the issuance of Shares may be
registered under Form S-8 promulgated under the Securities Act.
(n)    “Director” means a member of the Board.


3

--------------------------------------------------------------------------------




(o)    “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code, provided that in the case of Awards other than
Incentive Stock Options, the Administrator in its discretion may determine
whether a permanent and total disability exists in accordance with uniform and
non-discriminatory standards adopted by the Administrator from time to time.
(p)    “Employee” means any person, including Officers and Directors, employed
by the Company or its Affiliates. Neither service as a Director nor payment of a
director’s fee by the Company will be sufficient to constitute “employment” by
the Company.
(q)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(r)    “Exchange Program” means a program under which (i) outstanding Awards are
surrendered or cancelled in exchange for awards of the same type (which may have
higher or lower exercise prices and different terms), awards of a different
type, and/or cash, (ii) Participants would have the opportunity to transfer any
outstanding Awards to a financial institution or other person or entity selected
by the Administrator, and/or (iii) the exercise price of an outstanding Award is
increased or reduced. The Administrator may not implement an Exchange Program.
(s)    “Fair Market Value” means, as of any date, the value of Common Stock as
the Administrator may determine in good faith by reference to the price of such
stock on any established stock exchange or a national market system on the day
of determination if the Common Stock is so listed on any established stock
exchange or a national market system. If the Common Stock is not listed on any
established stock exchange or a national market system, the value of the Common
Stock will be determined by the Administrator in good faith.
(t)    “Fiscal Year” means the fiscal year of the Company.
(u)    “Full Value Award” means an Award granted with an exercise price, if any,
less than the Fair Market Value on the date of grant of such Award and generally
will be in the form of Awards of Restricted Stock, Restricted Stock Units,
Performance Shares and Performance Units.
(v)    “Incentive Stock Option” means an Option that by its terms qualifies and
is otherwise intended to qualify as an incentive stock option within the meaning
of Section 422 of the Code and the regulations promulgated thereunder.
(w)    “Nonstatutory Stock Option” means an Option that by its terms does not
qualify or is not intended to qualify as an Incentive Stock Option.
(x)    “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
(y)    “Option” means a stock option granted pursuant to the Plan.
(z)    “Outside Director” means a Director who is not an Employee.
(aa)    “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.


4

--------------------------------------------------------------------------------




(bb)    “Participant” means the holder of an outstanding Award.
(cc)     “Performance Period” means any Fiscal Year of the Company or such other
period as determined by the Administrator in its sole discretion.
(dd)    “Performance Share” means an Award denominated in Shares which may be
earned in whole or in part upon attainment of performance objectives or other
vesting criteria as the Administrator may determine pursuant to Section 11.
(ee)    “Performance Unit” means an Award which may be earned in whole or in
part upon attainment of performance objectives or other vesting criteria as the
Administrator may determine and which may be settled for cash, Shares or other
securities or a combination of the foregoing pursuant to Section 11.
(ff)    “Period of Restriction” means the period during which the transfer of
Shares of Restricted Stock are subject to restrictions and therefore, the Shares
are subject to a substantial risk of forfeiture. Such restrictions may be based
on the passage of time, the achievement of target levels of performance, or the
occurrence of other events as determined by the Administrator.
(gg)    “Plan” means this 2006 Equity Incentive Plan.
(hh)    “Restricted Stock” means Shares issued pursuant to an Award of
Restricted Stock under Section 9 of the Plan, or issued pursuant to the early
exercise of an Option.
(ii)    “Restricted Stock Unit” means a bookkeeping entry representing an amount
equal to the Fair Market Value of one Share, granted pursuant to Section 10.
Each Restricted Stock Unit represents an unfunded and unsecured obligation of
the Company.
(jj)    “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to
Rule 16b-3, as in effect when discretion is being exercised with respect to the
Plan.
(kk)    “Section 16(b)” means Section 16(b) of the Exchange Act.
(ll)    “Securities Act” means the Securities Act of 1933, as amended.
(mm)    “Service Provider” means an Employee, Director or Consultant.
(nn)    “Share” means a share of the Common Stock, as adjusted in accordance
with Section 16 of the Plan.
(oo)    “Stock Appreciation Right” means an Award, granted alone or in
connection with an Option, that pursuant to Section 8 is designated as a Stock
Appreciation Right.
(pp)    “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.


5

--------------------------------------------------------------------------------




(qq)    “Successor Corporation” has the meaning given to such term in Section
16(c) of the Plan.
3.Stock Subject to the Plan.
(a)    Stock Subject to the Plan. Subject to the provisions of Section 16 of the
Plan, the maximum aggregate number of Shares that may be awarded and sold under
the Plan is 12,028,505 Shares. The Shares may be authorized, but unissued, or
reacquired Common Stock.
(b)    Full Value Awards. Any Shares subject to Full Value Awards will be
counted against the numerical limits of this Section 3 as two Shares for every
one Share subject thereto. Further, if Shares acquired pursuant to any such
Award are forfeited or repurchased by the Company and would otherwise return to
the Plan pursuant to Section 3(c), two times the number of Shares so forfeited
or repurchased will return to the Plan and will again become available for
issuance.
(c)    Lapsed Awards. If an Award expires or becomes unexercisable without
having been exercised in full, or, with respect to Restricted Stock, Restricted
Stock Units, Performance Shares or Performance Units, is forfeited to or
repurchased by the Company, the unpurchased Shares (or for Awards other than
Options and Stock Appreciation Rights, the forfeited or repurchased Shares)
which were subject thereto will become available for future grant or sale under
the Plan (unless the Plan has terminated). With respect to Stock Appreciation
Rights, all of the Shares covered by the Award (that is, Shares actually issued
pursuant to a Stock Appreciation Right, as well as the Shares that represent
payment of the exercise price) will cease to be available under the Plan.
However, Shares that have actually been issued under the Plan under any Award
will not be returned to the Plan and will not become available for future
distribution under the Plan; provided, however, that if unvested Shares of
Restricted Stock, Restricted Stock Units, Performance Shares or Performance
Units are repurchased by the Company or are forfeited to the Company, such
Shares will become available for future grant under the Plan. Shares used to pay
the exercise price of an Award will not become available for future grant or
sale under the Plan. Shares used to satisfy the tax withholding obligations
related to an Award (other than an Option or Stock Appreciation Right) will
become available for future grant or sale under the Plan. To the extent an Award
under the Plan is paid out in cash rather than Shares, such cash payment will
not result in reducing the number of Shares available for issuance under the
Plan. Notwithstanding the foregoing and, subject to adjustment provided in
Section 16, the maximum number of Shares that may be issued upon the exercise of
Incentive Stock Options will equal the aggregate Share number stated in Section
3(a), plus, to the extent allowable under Section 422 of the Code, any Shares
that become available for issuance under the Plan under this Section 3(c).
4.Administration of the Plan.
(a)    Procedure.
(i)    Multiple Administrative Bodies. Different Committees with respect to
different groups of Service Providers may administer the Plan.


6

--------------------------------------------------------------------------------




(ii)    Rule 16b-3. To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3, the transactions contemplated hereunder will be
structured to satisfy the requirements for exemption under Rule 16b-3.
(iii)    Other Administration. Other than as provided above, the Plan will be
administered by (A) the Board or (B) a Committee, which committee will be
constituted to satisfy Applicable Laws.
(b)    Powers of the Administrator. Subject to the provisions of the Plan, and
in the case of a Committee, subject to the specific duties delegated by the
Board to such Committee, the Administrator will have the authority, in its
discretion:
(i)    to determine the Fair Market Value;
(ii)    to select the Service Providers to whom Awards may be granted hereunder;
(iii)    to determine the terms and conditions, not inconsistent with the terms
of the Plan, of any Award granted hereunder. Such terms and conditions include,
but are not limited to, the exercise price, the time or times when Awards may be
exercised (which may be based on performance criteria), any vesting acceleration
or waiver of forfeiture restrictions, and any restriction or limitation
regarding any Award or the Shares relating thereto, based in each case on such
factors as the Administrator will determine;
(iv)    to construe and interpret the terms of the Plan and Awards granted
pursuant to the Plan;
(v)    to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws;
(vi)    to modify or amend each Award (subject to Section 6(c) and 21(c) of the
Plan), including but not limited to the discretionary authority to extend the
post-termination exercisability period of Awards;
(vii)    to authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Award previously granted by the
Administrator;
(viii)    to allow a Participant to defer the receipt of the payment of cash or
the delivery of Shares that would otherwise be due to such Participant under an
Award pursuant to such procedures as the Administrator may determine; and
(ix)    to make all other determinations deemed necessary or advisable for
administering the Plan.


7

--------------------------------------------------------------------------------




(c)    Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations will be final and binding on all Participants
and any other holders of Awards.
5.Eligibility. Nonstatutory Stock Options, Restricted Stock, Restricted Stock
Units, Stock Appreciation Rights, Performance Units, Performance Shares and such
other cash or stock awards as the Administrator determines may be granted to
Service Providers. Incentive Stock Options may be granted only to employees of
the Company or any Parent or Subsidiary of the Company.
6.Limitations.
(a)    Incentive Stock Options.
(i)    $100,000 Limitation. Notwithstanding any designation of an Option as an
Incentive Stock Option, to the extent that the aggregate Fair Market Value of
the Shares with respect to which Incentive Stock Options are exercisable for the
first time by the Participant during any calendar year (under all plans of the
Company and any Parent or Subsidiary) exceeds $100,000, such Options will be
treated as Nonstatutory Stock Options. For purposes of this Section 6(a)(i),
Incentive Stock Options will be taken into account in the order in which they
were granted. The Fair Market Value of the Shares will be determined as of the
time the Option with respect to such Shares is granted.
(ii)    Maximum Option Term. In the case of an Incentive Stock Option granted to
a Participant who, at the time the Incentive Stock Option is granted, owns stock
representing more than ten percent (10%) of the total combined voting power of
all classes of stock of the Company or any Parent or Subsidiary, the term of the
Incentive Stock Option will be five (5) years from the date of grant or such
shorter term as may be provided in the Award Agreement.
(iii)    Option Exercise Price. In the case of an Incentive Stock Option granted
to an Employee who, at the time the Incentive Stock Option is granted, owns
stock representing more than ten percent (10%) of the voting power of all
classes of stock of the Company or any Parent or Subsidiary, the per Share
exercise price will be no less than 110% of the Fair Market Value per Share on
the date of grant.
(b)     Share Limitations. Subject to Section 16, the following limitations
shall apply to Awards under the Plan: during any Fiscal Year, no Employee will
be granted: (i) Options to purchase more than 250,000 Shares; (ii) Stock
Appreciation Rights covering more than 250,000 Shares; (iii) more than an
aggregate of 125,000 Shares of Restricted Stock; (iv) more than an aggregate of
125,000 Restricted Stock Units; and (v) Performance Units having an initial
value greater than $4,000,000, and more than 125,000 Performance Shares.
(c)    Exchange Program. The Administrator may not institute an Exchange
Program.
(d)    Outside Director Award Limitations. No Outside Director may be granted,
in any Fiscal Year, Awards covering Shares having an initial value greater than
$500,000. Awards granted to an individual while he or she was an Employee or
Consultant, but not an Outside Director, shall not


8

--------------------------------------------------------------------------------




count for purposes of these limitations. The foregoing limitations will be
adjusted proportionately in connection with any change in the Company’s
capitalization as described in Section 16.
(e)    Limitations on Vesting and Acceleration.
(i)    Vesting of Awards. With respect to Awards granted to Employees or
Consultants, and except as otherwise provided in Section 16(c), no Award granted
hereunder shall vest and become exercisable prior to the one (1) year
anniversary of the date of grant (or, if applicable, the date an Employee or
Consultant begins his or her employment or service with the Company or any
Parent or Subsidiary of the Company). Notwithstanding the foregoing sentence and
subject to Section 6(e)(iii), the Administrator, in its sole discretion, may
provide at the time of or following the date of grant for accelerated vesting of
an Award.
(ii)    Vesting of Awards Granted to Directors. Awards that are granted on an
annual basis to Directors following the Company’s Annual Meeting of
Stockholders, shall become fully vested no earlier than the last day of the
Director’s then current annual term of service as a member of the Board.
Notwithstanding the foregoing, Awards granted pursuant to the 5% Limit or Awards
that accelerate in connection with a Change in Control or upon or in connection
with a Director’s termination of service due to death, Disability or retirement
are not subject to the vesting provisions contained in this Section 6(e)(ii).
(iii)    Generally. Awards that result in issuing up to 5% of the maximum
aggregate number of Shares authorized for issuance under the Plan (the “5%
Limit”) may be granted to any one or more Service Providers without respect to
any minimum vesting provisions included in the Plan. Further, all Awards that
have their vesting discretionarily accelerated by the Administrator are subject
to the 5% Limit, other than upon or in connection with a Change in Control or
upon or in connection with a Participant’s termination of service due to death,
Disability or retirement. Notwithstanding the foregoing, the Administrator may,
in its discretion, accelerate the vesting of Awards such that the Plan minimum
vesting requirements still must be met, without such vesting acceleration
counting toward the 5% Limit. The 5% Limit shall be considered as one aggregate
limit applying to the granting of Awards to Service Providers without respect to
Plan minimum vesting requirements and to the discretionary vesting acceleration
of Awards.
(iv)    Dividend Payments. Dividends and other distributions payable with
respect to Awards will not vest or be paid before the Award or Shares underlying
the Award vest.
7.Stock Options.
(a)Grant of Options. Subject to the terms and conditions of the Plan, Options
may be granted to Service Providers at any time and from time to time as will be
determined by the Administrator, in its sole discretion. Each Option will be
designated in the Award Agreement as either an Incentive Stock Option or a
Nonstatutory Stock Option.
(b)Number of Shares. Subject to the limitations contained in Section 6, the
Administrator will have complete discretion to determine the number of Shares
subject to Options granted to any Participant.


9

--------------------------------------------------------------------------------




(c)Term of Option. The Administrator will determine the term of each Option in
its sole discretion. Any Option granted under the Plan will not be exercisable
after the expiration of seven (7) years from the date of grant or such shorter
term as may be provided in the Award Agreement.
(d)Option Exercise Price and Consideration.
(i)    Exercise Price. The per share exercise price for the Shares to be issued
pursuant to exercise of an Option will be determined by the Administrator, but
will be no less than 100% of the Fair Market Value per Share on the date of
grant, subject to the provisions of Section 6. Notwithstanding the foregoing
provisions of this Section 7(d), Options may be granted with a per Share
exercise price of less than 100% of the Fair Market Value per Share on the date
of grant pursuant to a transaction described in, and in a manner consistent
with, Section 424(a) of the Code.
(ii)    Waiting Period and Exercise Dates. Subject to the terms and conditions
of the Plan, at the time an Option is granted, the Administrator will fix the
period within which the Option may be exercised and will determine any
conditions that must be satisfied before the Option may be exercised.
(iii)    Form of Consideration. The Administrator will determine the acceptable
form(s) of consideration for exercising an Option, including the method of
payment, to the extent permitted by Applicable Laws.
(e)Exercise of Option.
(i)    Procedure for Exercise; Rights as a Stockholder. Any Option granted
hereunder will be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Award Agreement. An Option may not be exercised for a fraction of a
Share.
An Option will be deemed exercised when the Company receives: (i) notice of
exercise (in such form as the Administrator specifies from time to time) from
the person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised (together with an applicable
withholding taxes). No adjustment will be made for a dividend or other right for
which the record date is prior to the date the Shares are issued, except as
provided in Section 16 of the Plan.
(ii)    Termination of Relationship as a Service Provider. If a Participant
ceases to be a Service Provider, other than upon the Participant’s termination
for Cause or as the result of the Participant’s death or Disability, the
Participant may exercise his or her Option within such period of time as is
specified in the Award Agreement to the extent that the Option is vested on the
date of termination (but in no event later than the expiration of the term of
such Option as set forth in the Award Agreement). In the absence of a specified
time in the Award Agreement, the Option will remain exercisable for three (3)
months following the Participant’s termination. Unless otherwise provided by the
Administrator, if on the date of termination the Participant is not vested as to
his or her entire Option, the Shares covered by the unvested portion of the
Option will revert to the Plan. If after termination the Participant does not
exercise his or her Option within the time specified by the


10

--------------------------------------------------------------------------------




Administrator, the Option will terminate, and the Shares covered by such Option
will revert to the Plan.
(iii)    Disability of Participant. If a Participant ceases to be a Service
Provider as a result of the Participant’s Disability, the Participant may
exercise his or her Option within such period of time as is specified in the
Award Agreement to the extent the Option is vested on the date of termination
(but in no event later than the expiration of the term of such Option as set
forth in the Award Agreement). In the absence of a specified time in the Award
Agreement, the Option will remain exercisable for twelve (12) months following
the Participant’s termination. Unless otherwise provided by the Administrator,
if on the date of termination the Participant is not vested as to his or her
entire Option, the Shares covered by the unvested portion of the Option will
revert to the Plan. If after termination the Participant does not exercise his
or her Option within the time specified herein, the Option will terminate, and
the Shares covered by such Option will revert to the Plan.
(iv)    Death of Participant. If a Participant dies while a Service Provider,
the Option may be exercised following the Participant’s death within such period
of time as is specified in the Award Agreement to the extent that the Option is
vested on the date of death (but in no event may the option be exercised later
than the expiration of the term of such Option as set forth in the Award
Agreement), by the Participant’s designated beneficiary, provided such
beneficiary has been designated prior to Participant’s death in a form
acceptable to the Administrator. If no such beneficiary has been designated by
the Participant, then such Option may be exercised by the personal
representative of the Participant’s estate or by the person(s) to whom the
Option is transferred pursuant to the Participant’s will or in accordance with
the laws of descent and distribution. In the absence of a specified time in the
Award Agreement, the Option will remain exercisable for twelve (12) months
following Participant’s death. Unless otherwise provided by the Administrator,
if at the time of death Participant is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option will
immediately revert to the Plan. If the Option is not so exercised within the
time specified herein, the Option will terminate, and the Shares covered by such
Option will revert to the Plan.
(v)    Termination for Cause. If a Participant’s status as a Service Provider is
terminated for Cause, then the Option will immediately terminate, and the Shares
covered by such Option will revert to and again become available for issuance
under the Plan.
(vi)    Other Termination. A Participant’s Award Agreement may also provide that
if the exercise of the Option following the termination of Participant’s status
as a Service Provider (other than upon the Participant’s death or Disability)
would result in liability under Section 16(b), then the Option will terminate on
the earlier of (A) the expiration of the term of the Option set forth in the
Award Agreement, or (B) the 10th day after the last date on which such exercise
would result in such liability under Section 16(b). Finally, a Participant’s
Award Agreement may also provide that if the exercise of the Option following
the termination of the Participant’s status as a Service Provider (other than
upon the Participant’s death or disability) would be prohibited at any time
solely because the issuance of Shares would violate the registration
requirements under the Securities Act, then the Option will terminate on the
earlier of (A) the expiration of the term of the Option, or (B) the expiration


11

--------------------------------------------------------------------------------




of a period of three (3) months after the termination of the Participant’s
status as a Service Provider during which the exercise of the Option would not
be in violation of such registration requirements.
8.Stock Appreciation Rights.
(a)    Grant of Stock Appreciation Rights. Subject to the terms and conditions
of the Plan, a Stock Appreciation Right may be granted to Service Providers at
any time and from time to time as will be determined by the Administrator, in
its sole discretion.
(b)    Number of Shares. Subject to the limitations contained in Section 6, the
Administrator will have complete discretion to determine the number of Stock
Appreciation Rights granted to any Participant.
(c)    Exercise Price and Other Terms. The Administrator, subject to the
provisions of the Plan, will have complete discretion to determine the terms and
conditions of Stock Appreciation Rights granted under the Plan, provided,
however, that the exercise price will be not less than 100% of the Fair Market
Value of a Share on the date of grant.
(d)    Stock Appreciation Right Agreement. Each Stock Appreciation Right grant
will be evidenced by an Award Agreement that will specify the exercise price,
the term of the Stock Appreciation Right, the conditions of exercise, and such
other terms and conditions as the Administrator, in its sole discretion, will
determine.
(e)    Expiration of Stock Appreciation Rights. The Administrator will determine
the term of each Stock Appreciation Right in its sole discretion. Any Stock
Appreciation Right granted under the Plan will not be exercisable after the
expiration of seven (7) years from the date of grant or such shorter term as may
be provided in the Award Agreement. Notwithstanding the foregoing, the rules of
Section 7(e) also will apply to Stock Appreciation Rights.
(f)    Payment of Stock Appreciation Right Amount. Upon exercise of a Stock
Appreciation Right, a Participant will be entitled to receive payment from the
Company in an amount determined by multiplying:
(i)    The difference between the Fair Market Value of a Share on the date of
exercise over the exercise price; times
(ii)    The number of Shares with respect to which the Stock Appreciation Right
is exercised.
At the discretion of the Administrator, the payment upon Stock Appreciation
Right exercise may be in cash, in Shares of equivalent value, or in some
combination thereof.
9.Restricted Stock.
(a)    Grant of Restricted Stock. Subject to the terms and provisions of the
Plan, the Administrator, at any time and from time to time, may grant Shares of
Restricted Stock to Service Providers in such amounts as the Administrator, in
its sole discretion, will determine.


12

--------------------------------------------------------------------------------




(b)    Restricted Stock Agreement. Subject to the limitations contained in
Section 6, each Award of Restricted Stock will be evidenced by an Award
Agreement that will specify the Period of Restriction, the number of Shares
granted, and such other terms and conditions as the Administrator, in its sole
discretion, will determine. Unless the Administrator determines otherwise,
Shares of Restricted Stock will be held by the Company as escrow agent until the
restrictions on such Shares have lapsed.
(c)    Transferability. Except as provided in this Section 9, Shares of
Restricted Stock may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated until the end of the applicable Period of Restriction.
(d)    Other Restrictions. The Administrator, in its sole discretion, may impose
such other restrictions on Shares of Restricted Stock as it may deem advisable
or appropriate.
(e)    Removal of Restrictions. Except as otherwise provided in this Section 9,
Shares of Restricted Stock covered by each Restricted Stock grant made under the
Plan will be released from escrow as soon as practicable after the last day of
the Period of Restriction. Subject to the terms and conditions of the Plan, the
restrictions will lapse at a rate determined by the Administrator and subject to
the vesting limitations contained in Section 6, the Administrator, in its
discretion, may accelerate the time at which any restrictions will lapse or be
removed.
(f)    Voting Rights. During the Period of Restriction, Service Providers
holding Shares of Restricted Stock granted hereunder may exercise full voting
rights with respect to those Shares, unless the Administrator determines
otherwise.
(g)    Dividends and Other Distributions. During the Period of Restriction, and
subject to the limitations contained in Section 6, Service Providers holding
Shares of Restricted Stock will be entitled to receive all dividends and other
distributions paid with respect to such Shares unless otherwise provided in the
Award Agreement. If any such dividends or distributions are paid in Shares, the
Shares will be subject to the same restrictions on transferability and
forfeitability as the Shares of Restricted Stock with respect to which they were
paid.
(h)    Return of Restricted Stock to Company. On the date set forth in the Award
Agreement, the Restricted Stock for which restrictions have not lapsed will
revert to the Company and again will become available for grant under the Plan.
10.Restricted Stock Units.
(a)    Grant. Restricted Stock Units may be granted at any time and from time to
time as determined by the Administrator. Such to the limitations contained in
Section 6, each Restricted Stock Unit grant will be evidenced by an Award
Agreement that will specify such other terms and conditions as the
Administrator, in its sole discretion, will determine, including all terms,
conditions, and restrictions related to the grant, the number of Restricted
Stock Units and the form of payout, which, subject to Section 10(d), may be left
to the discretion of the Administrator.


13

--------------------------------------------------------------------------------




(b)    Vesting Criteria and Other Terms. Subject to the terms and conditions of
the Plan, the Administrator will set vesting criteria in its discretion, which,
depending on the extent to which the criteria are met, will determine the number
of Restricted Stock Units that will be paid out to the Participant. Each Award
of Restricted Stock Units will be evidenced by an Award Agreement that will
specify the vesting criteria, and such other terms and conditions as the
Administrator, in its sole discretion, will determine.
(c)    Earning Restricted Stock Units. Upon meeting the applicable vesting
criteria, the Participant will be entitled to receive a payout as specified in
the Award Agreement. The Administrator may set vesting criteria based upon the
achievement of Company-wide, divisional, business unit or individual goals
(including, but not limited to, continued employment or service), applicable
federal or state securities laws or any other basis determined by the
Administrator in its discretion. Subject to the vesting limitations contained in
Section 6, after the grant of Restricted Stock Units, the Administrator, in its
sole discretion, may reduce or waive any vesting criteria that must be met to
receive a payout.
(d)    Form and Timing of Payment. Payment of earned Restricted Stock Units will
be made as soon as practicable after the date(s) set forth in the Award
Agreement. The Administrator, in its sole discretion, may pay earned Restricted
Stock Units in cash, Shares, or a combination thereof. Shares represented by
Restricted Stock Units that are fully paid in cash again will be available for
grant under the Plan.
(e)    Cancellation. On the date set forth in the Award Agreement, all unearned
Restricted Stock Units will be forfeited to the Company.
11.Performance Units and Performance Shares.
(a)    Grant of Performance Units/Shares. Performance Units and Performance
Shares may be granted to Service Providers at any time and from time to time, as
will be determined by the Administrator, in its sole discretion. Subject to the
limitations contained in Section 6, the Administrator will have complete
discretion in determining the number of Performance Units/Shares granted to each
Participant.
(b)    Value of Performance Units/Shares. Each Performance Unit will have an
initial value that is established by the Administrator on or before the date of
grant. Each Performance Share will have an initial value equal to the Fair
Market Value of a Share on the date of grant.
(c)    Performance Objectives and Other Terms. Subject to the terms and
conditions of the Plan, the Administrator will set performance objectives or
other vesting provisions (including, without limitation, continued status as a
Service Provider) in its discretion which, depending on the extent to which they
are met, will determine the number or value of Performance Units/Shares that
will be paid out to the Participant. The Administrator may set performance
objectives based upon the achievement of Company-wide, divisional, business unit
or individual goals (including, but not limited to, continued employment or
service), applicable federal or state securities laws, or any other basis
determined by the Administrator in its discretion. Each Award of Performance
Units/Shares will


14

--------------------------------------------------------------------------------




be evidenced by an Award Agreement that will specify the Performance Period, and
such other terms and conditions as the Administrator, in its sole discretion,
will determine.
(d)    Earning of Performance Units/Shares. After the applicable Performance
Period has ended, the holder of Performance Units/Shares will be entitled to
receive a payout of the number of Performance Units/Shares earned by the
Participant over the Performance Period, to be determined as a function of the
extent to which the corresponding performance objectives or other vesting
provisions have been achieved. Subject to the vesting limitations contained in
Section 6, after the grant of a Performance Unit/Share, the Administrator, in
its sole discretion, may reduce or waive any performance objectives or other
vesting provisions for such Performance Unit/Share.
(e)    Form and Timing of Payment of Performance Units/Shares. Payment of earned
Performance Units/Shares will be made as soon as practicable after the
expiration of the applicable Performance Period. The Administrator, in its sole
discretion, may pay earned Performance Units/Shares in the form of cash, in
Shares (which have an aggregate Fair Market Value equal to the value of the
earned Performance Units/Shares at the close of the applicable Performance
Period) or in a combination thereof.
(f)    Cancellation of Performance Units/Shares. On the date set forth in the
Award Agreement, all unearned or unvested Performance Units/Shares will be
forfeited to the Company, and again will be available for grant under the Plan.
12.[RESERVED]
13.Compliance With Code Section 409A. Awards will be designed and operated in
such a manner that they are either exempt from the application of, or comply
with, the requirements of Section 409A of the Code such that the grant, payment,
settlement or deferral will not be subject to the additional tax or interest
applicable under Section 409A of the Code, except as otherwise determined in the
sole discretion of the Administrator. Each payment or benefit under this Plan
and under each Award Agreement is intended to constitute a separate payment for
purposes of Section 1.409A-2(b)(2) of the Treasury Regulations. The Plan and
each Award Agreement under the Plan is intended to meet the requirements of
Section 409A of the Code and will be construed and interpreted in accordance
with such intent, except as otherwise determined in the sole discretion of the
Administrator. To the extent that an Award or payment, or the settlement or
deferral thereof, is subject to Section 409A of the Code the Award will be
granted, paid, settled or deferred in a manner that will meet the requirements
of Section 409A of the Code, such that the grant, payment, settlement or
deferral will not be subject to the additional tax or interest applicable under
Section 409A of the Code.
14.Leaves of Absence. Unless the Administrator provides otherwise, vesting of
Awards granted hereunder will be suspended during any unpaid leave of absence. A
Participant who is an Employee will not cease to be an Employee in the case of
(i) any leave of absence approved by the Company of the Affiliate employing the
Participant or (ii) transfers between locations of the Company or between the
Company and its Affiliates.
For purposes of Incentive Stock Options, no such leave may exceed three (3)
months, unless reemployment upon expiration of such leave is guaranteed by
statute or contract. If reemployment


15

--------------------------------------------------------------------------------




upon expiration of a leave of absence approved by the Company is not so
guaranteed, then six (6) months and one day following the commencement of such
leave any Incentive Stock Option held by the Participant will cease to be
treated as an Incentive Stock Option and will be treated for tax purposes as a
Nonstatutory Stock Option.
15.Transferability of Awards. Unless determined otherwise by the Administrator,
an Award may not be sold, pledged, assigned, hypothecated, transferred, or
disposed of in any manner other than by will or by the laws of descent or
distribution and may be exercised, during the lifetime of the Participant, only
by the Participant. If the Administrator makes an Award transferable, such Award
will contain such additional terms and conditions as the Administrator deems
appropriate.
16.Adjustments; Dissolution or Liquidation; Merger or Change in Control.
(a)    Adjustments. In the event that any dividend or other distribution
(whether in the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares occurs, the Administrator, in
order to prevent diminution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, will adjust the number and class
of Shares that may be delivered under the Plan and/or the number, class, and
price of Shares covered by each outstanding Award, and the numerical Share
limits set forth in Sections 3 and 6.
(b)    Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator will notify each Participant as
soon as practicable prior to the effective date of such proposed transaction. To
the extent it has not been previously exercised, an Award will terminate
immediately prior to the consummation of such proposed action.
(c)    Change in Control.
(i)    In the event of a merger of the Company with or into another company or
Change in Control (subject to Section 16(c)(ii) and any vesting acceleration
provisions in an Award or other agreement), outstanding Awards will be treated
in the manner provided in the agreement relating to the Change in Control
(including as the same may be amended), including, without limitation:
(1)the continuation of the outstanding Award by the Company, if the Company is a
surviving corporation;
(2)     the assumption of the outstanding Awards, or substitution of equivalent
Awards, by the acquiring or succeeding corporation (or an affiliate thereof)
(the “Successor Corporation”) with appropriate adjustments as to the number and
kind of shares and prices;
(3)    that outstanding Awards will vest and become exercisable (and for the
avoidance of doubt, notwithstanding the vesting limitations in Section 6),
realizable, or payable, or restrictions applicable to an Award will lapse, in
whole or in part prior to or upon consummation


16

--------------------------------------------------------------------------------




of such Change in Control, and, to the extent the Administrator determines,
terminate upon or immediately prior to the effectiveness of such merger or
Change in Control;
(4)    (A) the termination of an Award in exchange for an amount of cash and/or
property, if any, equal to the amount that would have been attained upon the
exercise of such Award or realization of the Participant’s rights as of the date
of the occurrence of the transaction (and, for the avoidance of doubt, if as of
the date of the occurrence of the transaction the Administrator determines in
good faith that no amount would have been attained upon the exercise of such
Award or realization of the Participant’s rights, then such Award may be
terminated by the Company without payment), or (B) the replacement of such Award
with other rights or property selected by the Administrator in its sole
discretion; or
(5)    any combination of the foregoing.
Such agreement shall not be required to treat all Awards or individual types of
Awards similarly in the Change in Control.
(ii)    In the event that the Successor Corporation refuses to assume, continue
or substitute for the Award (and for the avoidance of doubt, notwithstanding the
vesting limitations in Section 6), the Participant will fully vest in and have
the right to exercise all of his or her outstanding Options and Stock
Appreciation Rights, including Shares as to which such Awards would not
otherwise be vested or exercisable, all restrictions on Restricted Stock will
lapse, and, with respect to Restricted Stock Units, Performance Shares and
Performance Units, all performance goals or other vesting criteria will be
deemed achieved at target levels and all other terms and conditions met. In
addition, if an Option or Stock Appreciation Right becomes fully vested and
exercisable in lieu of assumption, continuation, or substitution in the event of
a Change in Control, the Administrator will notify the Participant in writing or
electronically that the Option or Stock Appreciation Right will be fully vested
and exercisable for a period of time determined by the Administrator in its sole
discretion, and the Option or Stock Appreciation Right will terminate upon the
expiration of such period.
For the purposes of this subsection (c), an Award will be considered assumed if,
following the Change in Control, the Award confers the right to purchase or
receive, for each Share subject to the Award immediately prior to the Change in
Control, the consideration (whether stock, cash, or other securities or
property) or, in the case of a Stock Appreciation Right upon the exercise of
which the Administrator determines to pay cash or a Restricted Stock Unit,
Performance Share or Performance Unit which the Administrator can determine to
pay in cash, the fair market value of the consideration received in the merger
or Change in Control by holders of Common Stock for each Share held on the
effective date of the transaction (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding Shares); provided, however, that if such consideration received
in the Change in Control is not solely common stock of the Successor
Corporation, the Administrator may, with the consent of the Successor
Corporation, provide for the consideration to be received upon the exercise of
an Option or Stock Appreciation Right or upon the payout of a Restricted Stock
Unit, Performance Share or Performance Unit, for each Share subject to such
Award (or in the case of Performance Units, the number of implied shares
determined by dividing the value of the Performance Units by the per share
consideration received by holders of Common Stock in the Change in Control), to
be solely common stock of the Successor


17

--------------------------------------------------------------------------------




Corporation equal in fair market value to the per share consideration received
by holders of Common Stock in the Change in Control.
Notwithstanding anything in this Section 16(c) to the contrary, an Award that
vests, is earned or paid-out upon the satisfaction of one or more performance
goals will not be considered assumed if the Company or its successor modifies
any of such performance goals without the Participant’s consent; provided,
however, a modification to such performance goals only to reflect the Successor
Corporation’s post-Change in Control corporate structure will not be deemed to
invalidate an otherwise valid Award assumption.
Notwithstanding anything in this Section 16(c) to the contrary, if a payment
under an Award Agreement is subject to Section 409A of the Code and if the
change in control definition contained in the Award Agreement does not comply
with the definition of “change of control” for purposes of a distribution under
Section 409A of the Code, then any payment of an amount that is otherwise
accelerated under this Section 16 will be delayed until the earliest time that
such payment would be permissible under Section 409A of the Code without
triggering any penalties applicable under Section 409A of the Code.
17.Tax Withholding
(a)    Withholding Requirements. Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof), the Company will have the power and
the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, state, local, foreign or other
taxes (including the Participant’s FICA obligation) required to be withheld with
respect to such Award (or exercise thereof).
(b)    Withholding Arrangements. The Administrator, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit a
Participant to satisfy such tax withholding obligation, in whole or in part by
(a) paying cash (or cash equivalent), (b) electing to have the Company withhold
otherwise deliverable cash or Shares having a fair market value equal to the
amount required to be withheld or such other amount as the Administrator may
determine if such amount would not have adverse accounting consequences, as the
Administrator determines in its sole discretion, (c) delivering to the Company
already-owned Shares having a fair market value equal to the amount required to
be withheld or such other amount as the Administrator may determine if such
amount would not have adverse accounting consequences, as the Administrator
determines in its sole discretion, or (d) selling a sufficient number of Shares
otherwise deliverable to the Participant through such means as the Administrator
may determine in its sole discretion (whether through a broker or otherwise)
equal to the amount required to be withheld. The fair market value of the Shares
to be withheld or delivered will be determined as of the date that the taxes are
required to be withheld.
18.No Effect on Employment or Service. Neither the Plan nor any Award will
confer upon a Participant any right with respect to continuing the Participant’s
relationship as a Service Provider with the Company, nor will they interfere in
any way with the Participant’s right or the Company’s right to terminate such
relationship at any time, with or without cause, to the extent permitted by
Applicable Laws.


18

--------------------------------------------------------------------------------




19.Date of Grant. The date of grant of an Award will be, for all purposes, the
date on which the Administrator makes the determination granting such Award, or
such other later date as is determined by the Administrator. Notice of the
determination will be provided to each Participant within a reasonable time
after the date of such grant.
20.Term of Plan. Subject to Section 24 of the Plan, the Plan will become
effective upon its adoption by the Administrator. It will continue in effect
until April 24, 2029, unless terminated earlier under Section 21 of the Plan.
21.Amendment and Termination of the Plan.
(a)    Amendment and Termination. The Administrator may at any time amend,
alter, suspend or terminate the Plan.
(b)    Stockholder Approval. The Company will obtain stockholder approval of any
Plan amendment to the extent necessary and desirable to comply with Applicable
Laws.
(c)    Effect of Amendment or Termination. No amendment, alteration, suspension
or termination of the Plan will impair the rights of any Participant, unless
mutually agreed otherwise between the Participant and the Administrator, which
agreement must be in writing and signed by the Participant and the Company.
Termination of the Plan will not affect the Administrator’s ability to exercise
the powers granted to it hereunder with respect to Awards granted under the Plan
prior to the date of such termination.
22.Conditions Upon Issuance of Shares.
(a)    Legal Compliance. Shares will not be issued pursuant to the exercise of
an Award unless the exercise of such Award and the issuance and delivery of such
Shares will comply with Applicable Laws and will be further subject to the
approval of counsel for the Company with respect to such compliance.
(b)    Investment Representations. As a condition to the exercise of an Award,
the Company may require the person exercising such Award to represent and
warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required.
23.Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, will relieve the Company of any liability in respect of
the failure to issue or sell such Shares as to which such requisite authority
will not have been obtained.
24.Stockholder Approval. The Plan will be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted. Such stockholder approval will be obtained in the manner and to the
degree required under Applicable Laws.


19

--------------------------------------------------------------------------------




25.Clawback Policy. Notwithstanding anything contained herein to the contrary,
all Awards granted under the Plan will be subject to the terms and conditions of
any clawback policy adopted by the Company and as may be in effect from time to
time, which will survive the Participant’s termination as a Service Provider.


20